Citation Nr: 1011325	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for VA educational 
assistance benefits under 10 U.S.C. § chapter 1606, the 
Montgomery GI Bill for Selected Reserves (MGIB-SR).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1994 to 
August 1995.  He also has verified service in the Army 
Selected Reserves for the period from April 1994 to May 2002 
and from January 2007 through the present.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The issue before the Board today 
was remanded in February 2009 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was not substantial compliance with its remand; 
thus, it may not proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he is entitled to VA educational 
assistance benefits under the Montgomery GI Bill for Selected 
Reserves (MGIB-SR) (also known as Chapter 1606 benefits) 
based on reenlistment in the Selected Reserves in January 
2007.  10 U.S.C.A. § chapter 1606 (West 2002); 38 C.F.R. 
§§ 21.7500 to 21.7807 (2009).  In February 2009, the Board 
remanded his appeal to the agency of original jurisdiction 
(AOJ) for clarification as to the appellant's eligibility for 
Chapter 1606 benefits (per the Department of Defense (DoD)) 
and citation to the law(s) and/or regulation(s) which 
supported the basis for the AOJ's denial (i.e., that a 
reservist is only able to re-establish his eligibility if he 
returns to the Selected Reserves within one year of his date 
of separation).  

With regards to the latter, the Board observes that the AOJ 
was expressly informed that it "should provide a citation to 
the applicable law(s) and/or regulation(s) which indicate 
that 'A reservist is only able to re-establish his 
eligibility if he returns to the Selected Reserves within one 
year of his date of separation.'"  The July 2009 
supplemental statement of the case of record once again notes 
that a reservist is only able to re-establish his eligibility 
if he returns to the Selected Reserve within one year of the 
date of his separation.  There is, however, no citation to 
any law(s) and/or regulation(s) that support this 
proposition.  Because the Board concludes that there has not 
been substantial compliance with its February 2009 remand 
directive a remand is necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Similarly, the Board finds that additional information is 
needed from DoD as to the appellant's eligibility for Chapter 
1606 benefits.  The Board acknowledges that information was 
received from DoD in July 2009 that indicated the appellant 
is not eligible for Chapter 1606 benefits and that his 
eligibility for such benefits was terminated in August 1995.  
However, pertinent to this remand, such information does not 
appear to match DoD information previously of record.  
Specifically, the appellant's Chapter 1606 DoD Data Record, 
printed in July 2007, indicates that his Chapter 1606 
eligibility was terminated in May 2002, not August 1995.  
Additionally, the Board observes that it is not clear from 
the July 2009 DoD response whether any consideration was 
given to the appellant's January 2007 re-enlistment.  In this 
regard, DoD declined to respond to the question of whether 
the appellant re-affiliated with the Selected Reserve within 
the one-year period in question.  

Under these circumstances, the Board finds that the AOJ 
should contact DoD again and ask for clarification as to the 
appellant's eligibility for Chapter 1606 benefits.  Such 
request should include copies of those documents discussed in 
the Board's February 2009 remand which tend to indicate that 
the appellant is eligible for Chapter 1606 benefits.  These 
documents are: the July 2007 Notice of Basic Eligibility; the 
"Statement of Understanding" of the MGIB-SR program 
executed at the time of the appellant's January 2007 
reenlistment; the Chapter 1606 DoD Data Record printed in 
July 2007; the Personnel Qualification Record (DA Form 2A); 
and the Fax Cover Sheet received in July 2007 from SFC 
Richard Johnson indicating that the appellant's record has 
been updated and that his eligibility will end on January 23, 
2017.  DoD should review these documents, as well as any 
information in its own system, and determine whether the 
appellant is eligible for Chapter 1606 benefits.  If DoD 
determines that he is not eligible for Chapter 1606 benefits, 
then it should provide an explanation of such determination 
that reflects consideration of the documents provided by the 
AOJ which tend to indicate that he has been deemed eligible 
for Chapter 1606 benefits for his current six-year term of 
service in the Selected Reserve.  



Accordingly, the case is REMANDED for the following action:

1.  Contact DoD and/or the appropriate 
military authority to request information 
as to the appellant's eligibility for 
Chapter 1606 educational assistance 
benefits as of January 24, 2007.  The AOJ 
must provide DoD and/or the appropriate 
military authority with copies of the 
following documents:  (1) the July 2007 
Notice of Basic Eligibility; (2) the 
"Statement of Understanding" of the 
MGIB-SR program executed at the time of 
the appellant's January 2007 reenlistment; 
(3) the Chapter 1606 DoD Data Record 
printed in July 2007; (4) the Personnel 
Qualification Record (DA Form 2A); and (5) 
the Fax Cover Sheet received in July 2007 
from SFC Richard Johnson indicating that 
the appellant's record has been updated 
and that his eligibility will end on 
January 23, 2017.  The AOJ should ask DoD 
to review these documents, as well as any 
information in its own system, and 
determine whether the appellant is 
eligible for Chapter 1606 benefits as of 
January 24, 2007.  If DoD determines that 
the appellant is not eligible for Chapter 
1606 benefits as of January 24, 2007, then 
it should provide an explanation of such 
determination that reflects consideration 
of the documents provided by the AOJ which 
tend to indicate that he has been deemed 
eligible for Chapter 1606 benefits for his 
current six-year term of service in the 
Selected Reserve.  All requests should be 
documented, as well as any responses, 
negative or positive.  

2.  Readjudicate the issue and appeal and 
issue a supplemental statement of the case 
which contains a summary of the applicable 
laws and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affect the 
determination contained therein.  
38 C.F.R. § 19.29.  This supplemental 
statement of the case should provide a 
citation to the applicable law(s) and/or 
regulation(s) which indicates that "A 
reservist is only able to re-establish his 
eligibility if he returns to the Selected 
Reserves within one year of his date of 
separation."  Allow the appellant a 
reasonable period of time in which to 
respond to this supplemental statement of 
the case.  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
If not, the AOJ should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

